

EXECUTION VERSION


AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of January 1, 2009, by and among GRAN TIERRA ENERGY COLOMBIA, LTD., a Utah
limited partnership (Registered No. 2110646-0180) (the “Partnership”), ARGOSY
ENERGY, LLC, a Delaware limited liability company (f/k/a Argosy Energy Corp., a
Delaware corporation) (Registered No. 3234977) (the “GP”), GRAN TIERRA ENERGY
INC., a Nevada corporation (Registered No. C13734-2003) (the “Borrower”), and
STANDARD BANK PLC as the Majority Bank (as defined in the Credit Agreement
referred to below) and the Administrative Agent (as defined in the Credit
Agreement referred to below).
 
WHEREAS, the Partnership, the GP, the Borrower, the Majority Bank and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
February 22, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower is the direct and beneficial owner of all of the issued
and outstanding membership interests of the GP and 99.2857% of the issued and
outstanding partnership interests of the Partnership;
 
WHEREAS, pursuant to a corporate reorganization (the “Restructuring”), the GP
converted from a Delaware corporation into a Delaware limited liability company;
 
WHEREAS, pursuant to the Restructuring, the Borrower desires to transfer all of
its interests in the Partnership and the GP to GTE Colombia Holdings LLC, a
Delaware limited liability company (the “LLC”), in exchange for membership
interests in the LLC;
 
WHEREAS, pursuant to the Restructuring, the LLC desires to issue all of its
limited liability interests in nine separate series (each a “Series”) pursuant
to the laws of Delaware, each Series to hold 100% of the interest in one of nine
properties directly held by the Partnership, whereby six Series will be retained
by the Borrower and three Series will be contributed to Gran Tierra Energy
Cayman Islands Inc., a newly formed corporation organized as a wholly-owned
Subsidiary of the Borrower under the laws of the Cayman Islands (“Cayman One”);
 
WHEREAS, pursuant to the Restructuring, Cayman One desires to organize Gran
Tierra Energy Cayman Islands II Inc. as a new Subsidiary under the laws of the
Cayman Islands (“Cayman Two”) and Cayman Two desires to organize Gran Tierra
Energy Canada ULC as a new Subsidiary under the laws of the Province of Alberta,
Canada (the “ULC”); and
 
WHEREAS, the Administrative Agent and Majority Bank have agreed to consent to
the consummation of the foregoing transactions (collectively, the “Specified
Transactions”) pursuant to the terms and subject to the conditions set forth
below.
 
NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agree as follows:

 
 

--------------------------------------------------------------------------------

 

Section 1.               Definitions.  Unless the context otherwise requires,
capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.
 
Section 2.               Waiver and Consent.
 
2.1           Consents.  Subject to the satisfaction of the conditions precedent
set forth in Section 4 of this Amendment, each of the Administrative Agent and
the Majority Bank hereby consents to the consummation of the Specified
Transactions.
 
2.2           Waivers.  The Majority Bank hereby waives any Default or Event of
Default which arose or may arise as a result of any failure by the Borrower to
meet obligations under Sections 9.03(a), 9.05, 9.08, 9.13 and 9.15 of the Credit
Agreement, and any term or condition of any other Loan Document, solely to the
extent such failure is due to the consummation of all or any part of the
Specified Transactions.  The Majority Bank hereby additionally waives the
requirements under Section 9.16 of the Credit Agreement that (a) the LLC, Cayman
One, Cayman Two and the ULC become Subsidiary Guarantors and Obligors under the
Credit Agreement and (b) the Borrower and Cayman Two pledge their interests in
the LLC, in each case for so long as Gran Tierra Energy Inc., a Nevada
corporation (Registered No. C13734-2003) remains the Borrower under the Credit
Agreement.  It is hereby acknowledged and agreed that the foregoing waivers
shall not be deemed to be, nor construed as, a waiver of any other Default or
Event of Default that may now be in existence or that may hereafter occur.
 
Section 3.               Amendments to Credit Agreement.
 
3.1           Amendments to Preamble.
 
(a)           The preamble of the Credit Agreement is hereby amended by deleting
the reference to “GRAN TIERRA ENERGY INC., a corporation organized under the
laws of the State of Nevada (Registered No. E0666052005-8)” and replacing it
with “GRAN TIERRA ENERGY INC., a corporation organized under the laws of the
State of Nevada (Registered No. C13734-2003)”.
 
(b)           The preamble of the Credit Agreement is hereby amended by deleting
and replacing references to “T2R OB2” with “T2R 0B2”.
 
3.2           Amendment to Definition of “Security Documents”.  Section 1.01 of
the Credit Agreement is hereby amended by amending and restating the definition
of “Security Documents” in its entirety as follows:
 
“Security Documents” shall mean, collectively, the Canadian Pledge Agreement,
the Colombian Security Documents, the Collection Account Pledge Agreement, the
GP Pledge Agreement, the Partnership Pledge Agreement and each of the security
agreements, pledge agreements and other instruments now or hereafter delivered
to the Administrative Agent pursuant to the foregoing or otherwise granting a
Lien on any Property of any Person to secure the obligations and liabilities of
any Obligor under any Loan Document, and all other filings required by
applicable law to be filed with respect to the security interests created
pursuant to each of the foregoing documents.

 
- 2 -

--------------------------------------------------------------------------------

 

3.3           Amendment to Section 9.  Section 9 of the Credit Agreement is
hereby amended by adding the following Section 9.26:
 
9.26                      Activities of Holding Companies.  Each of GTE Colombia
Holdings LLC, a Delaware limited liability company (the “LLC”), Gran Tierra
Energy Cayman Islands Inc., a corporation organized under the laws of the Cayman
Islands (“Cayman One”), Gran Tierra Energy Cayman Islands II Inc., a corporation
organized under the laws of the Cayman Islands (“Cayman Two”), Gran Tierra
Energy Canada ULC, an unlimited liability company organized under the laws of
the Province of Alberta, Canada (the “ULC”), and any entity directly owning or
holding Capital Stock in the GP or the Partnership shall not (a) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any material business or operations other than (i) holding (A) with
respect to the LLC only, the Capital Stock of the GP or the Partnership and
their respective Subsidiaries, (B) with respect to Cayman One only, the Capital
Stock of the LLC and Cayman Two, and (C) with respect to Cayman Two only, the
Capital Stock of the ULC, (ii) performing its obligations and activities under
its organizational documents, (iii) with respect to Cayman Two only, acting as
general manager of the LLC and as manager of the series of limited liability
interests in the LLC established pursuant to Section 18-215 of the Delaware
Limited Liability Act, 6 Del. C. § 18-101, et seq., as amended from time to
time, (iv) issuing its own Capital Stock subject to the terms hereof, (v)
preparing reports to its equity holders, (vi) holding board of directors and
equity holders meetings, preparing partnership, corporate or limited liability
company records and other partnership, corporate or limited liability company
activities required to maintain its separate partnership, corporate or limited
liability company structure or to comply with applicable requirements of law or
the terms of its organizational documents, and (vii) activities and assets
incidental to the foregoing clauses (i) through (vi); (b) incur, create, assume
or suffer to exist any Indebtedness or other liabilities or financial
obligations; (c) incur, create, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, other than pursuant to
the Loan Documents; (d) own, lease, manage or otherwise operate any material
properties or assets; or (e) directly own assets constituting an operating
business; provided that the foregoing shall not prevent (x) the LLC, Cayman One,
Cayman Two or the ULC from complying with any obligation under that certain
participation agreement, dated as of June 22, 2006 (as amended through December
30, 2008, and as further amended from time to time, so long as each such further
amendment is not, taken as a whole, materially adverse to the Banks, the
“Participation Agreement”), by and among the Partnership, the Borrower and
Crosby Capital LLC, or (y) the ULC from acting as an employer and engaging in
and performing such activities incidental thereto.
 
Section 4.               Conditions Precedent.  The waiver referred to in
Section 2.1 shall become effective as of the date first above written, provided
that on or before such date:
 
(a)           this Amendment shall have been executed by the Partnership, the
GP, the Borrower and the Majority Bank and counterparts hereof as so executed
shall have been delivered to the Administrative Agent;

 
- 3 -

--------------------------------------------------------------------------------

 

(b)           the LLC shall have executed and delivered to the Administrative
Agent a pledge agreement governed by the laws of the State of New York, dated as
of the date hereof, substantially in the form of the GP Pledge Agreement in
effect prior to the date hereof, granting in favor of the Administrative Agent
for the ratable benefit of the Secured Parties a first-priority security
interest in all of the interests in the GP;
 
(c)           the GP and the LLC shall have executed and delivered to the
Administrative Agent a pledge agreement governed by the laws of the State of New
York, dated as of the date hereof, substantially in the form of the Partnership
Pledge Agreement in effect prior to the date hereof, granting in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a
first-priority security interest in all of the interests in the Partnership;
 
(d)           the Administrative Agent shall have received, and be reasonably
satisfied in form and substance with, a legal opinion from Cooley Godward
Kronish LLP, Delaware and New York counsel to the GP and the LLC; and
 
(e)           both before and immediately after giving effect to this Amendment
and the consummation of the Specified Transactions, all of the representations
and warranties set forth in Section 5 below will be true and correct.
 
Section 5.               Miscellaneous
 
5.1           Representations and Warranties.  Each Obligor, by signing below,
hereby represents and warrants to the Administrative Agent and the Banks that:
 
(a)           each Obligor is duly organized, validly existing and in good
standing (if such concept exists under the laws of its jurisdiction of
organization) under the laws of its jurisdiction of organization;
 
(b)           the execution, delivery, and performance of this Amendment and the
consummation of the transactions contemplated hereby (i) are within their
limited partnership, limited liability company or corporate powers, as
applicable, (ii) have been duly authorized by all necessary limited partnership,
limited liability company or corporate action, as applicable, (iii) do not
conflict with its constitutional documents or any applicable law or any of its
contractual obligations except for any such conflict with applicable laws or
contractual obligations that would not have a Material Adverse Effect, and (iv)
will not result in the creation or imposition of any Lien prohibited by the
Credit Agreement;
 
(c)           no consent, authorization, or approval of, and except for filings
and recordings in respect of the Liens created pursuant to the Security
Documents and except for customary 8-K filings, no filings and registrations
with, any Governmental Authority, or any securities exchange, is necessary for
the execution and delivery of this Amendment or the performance of its
obligations hereunder;

 
- 4 -

--------------------------------------------------------------------------------

 

(d)           each Obligor has executed and delivered this Amendment, and upon
satisfaction of the conditions set forth in Section 4 above, this Amendment
constitutes a legal, valid, and binding obligation, enforceable against each
Obligor in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);
 
(e)           both before and after giving effect to this Amendment, no Default
or Event of Default (for the avoidance of doubt, other than that contemplated
pursuant to Section 2.2 above) has occurred and is continuing or is reasonably
expected to occur immediately following the consummation of the transactions
contemplated by this Amendment; and
 
(f)           to the extent not already made above, each of the other
representations and warranties set forth in Section 8 of the Credit Agreement is
true and correct in all material respects as of the date hereof after giving
effect to this Amendment (unless stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date).
 
5.2           Expenses.  As provided in the Credit Agreement, but without
limiting any terms or provisions thereof, each Obligor agrees to pay on demand,
upon presentation of a statement of account, all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, and execution of this Amendment,
including without limitation the reasonable fees and expenses of the
Administrative Agent’s legal counsel, regardless of whether this Amendment
becomes effective in accordance with the terms hereof.
 
5.3           Waiver of Claims.  Each Obligor hereby waives and releases each of
the Secured Parties and their respective directors, officers, employees,
attorneys, affiliates and subsidiaries from any and all claims, offsets,
defenses and counterclaims of which such Obligor is aware that currently exist
and can now be asserted to reduce or eliminate all or any part of the obligation
of each Obligor to make any payments to the Secured Parties as provided in the
Loan Documents, such waiver and release being made with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.  Each of the Partnership and the GP further
agrees and acknowledges that its guarantee obligations under Section 6 of the
Credit Agreement shall remain in full force and effect and shall be unaffected
by the terms of this Amendment.
 
5.4           Credit Agreement Unaffected.  Each reference to the Credit
Agreement in any Loan Document shall hereafter be construed as a reference to
the Credit Agreement as amended hereby.  Except as herein otherwise specifically
provided, all provisions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect and be unaffected hereby.  This Amendment
is a Loan Document.
 
5.5           Entire Agreement.  This Amendment, together with the Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties with respect to the subject matter hereof, the Credit Agreement and such
other Loan Documents and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof.

 
- 5 -

--------------------------------------------------------------------------------

 

5.6           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart, including by facsimile or pdf (with an original
subsequently delivered).
 
5.7           Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
5.8           Submission to Jurisdiction.  EACH PARTY HEREBY IRREVOCABLY
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN, NEW YORK CITY FOR THE PURPOSE OF ANY LEGAL PROCEEDINGS
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
5.9           Jury Trial Waiver.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER THIS AMENDMENT.
 
[Signature page follows.]

 
- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 

 
OBLIGORS
     
GRAN TIERRA ENERGY INC.
     
By:
            /s/ Martin Eden    
Name: Martin Eden
   
Title:   Chief Financial Officer
     
ARGOSY ENERGY, LLC
 
(f/k/a Argosy Energy Corp.)
     
By:
Gran Tierra Energy Cayman Islands II, Inc.,
   
its Manager




 
By:
            /s/ Martin Eden    
Name: Martin Eden
   
Title:   Chief Financial Officer
   




 
GRAN TIERRA ENERGY COLOMBIA, LTD.
     
By:
Argosy Energy, LLC (f/k/a Argosy Energy
Corp.), its General Partner




 
By:
Gran Tierra Energy Cayman Islands II,
Inc., its Manager




 
By:
            /s/ Martin Eden    
Name: Martin Eden
   
Title:   Chief Financial Officer
     

 
Amendment No. 1 to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
MAJORITY BANK
     
STANDARD BANK PLC
     
By:
            /s/ Martin Revoredo    
Name: Martin Revoredo
   
Title:   Senior Vice President
     
By:
            /s/ Roderick L. Fraser    
Name: Roderick L. Fraser
   
Title:   Managing Director, Global Head of Energy Finance




 
ADMINISTRATIVE AGENT
     
STANDARD BANK PLC
     
By:
            /s/ Martin Revoredo    
Name: Martin Revoredo
   
Title:   Senior Vice President
     
By:
            /s/ Roderick L. Fraser    
Name: Roderick L. Fraser
   
Title:   Managing Director, Global Head of Energy Finance
 

 
Amendment No. 1 to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 